Citation Nr: 1401414	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-33 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee strain with limited range of motion.

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain with instability.

3.  Entitlement to a rating in excess of 10 percent for left knee strain with limited range of motion.

4.  Entitlement to an initial rating in excess of 10 percent for left knee strain with instability.

5.  Entitlement to a rating in excess of 30 percent for migraine headaches prior to September 29, 2009.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, generalized anxiety disorder, and dysthymic disorder.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999, with service in the Southwest Asia Theater of operations during the Persian Gulf War from December 1990 to April 1991.

This matter is on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal was transferred to the Atlanta RO during the pendency of the appeal.

In August 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

By a rating action dated in November 2009, a 10 percent rating was assigned for instability of the right and left knee and the 10 percent rating assigned for the Veteran's migraine headaches was increased to 30 percent; each rating was effective from September 29, 2009.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In July 2010, he filed another claim for an increased rating for migraine headaches.  A July 2010 Decision Review Officer decision increased the rating from 30 percent to 50 percent for migraine headaches, effective from July 15, 2010.  However, as is explained below, the appeal concerning the issues of entitlement to increased disability ratings for bilateral knee disabilities and migraine headaches have been withdrawn and are no longer before the Board.

The Board notes that the Veteran originally filed his claim for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim for service connection to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized above.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, generalized anxiety disorder, and dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the August 2013 Board hearing, which was prior to the promulgation of the Board's decision in the appeal, the Veteran testified that he wished to withdraw his appeal for entitlement to a increased ratings for bilateral knee disabilities and migraine headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to increased disability ratings for bilateral knee disabilities and migraine headaches, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal, Increased Rating Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.

During the July 2013 Board hearing, the Veteran stated that he wished to withdraw his appeal for entitlement to increased disability ratings for bilateral knee disabilities and migraine headaches.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58   (1993) (indicating that testimony offered at a hearing, once transcribed, can satisfy the requirement that a statement be "in writing").  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims.


ORDER

The appeal seeking entitlement to increased disability ratings for bilateral knee disabilities and migraine headaches is dismissed.


REMAND

The Veteran contends that he has PTSD that is primarily related to his service in the Persian Gulf, during which his unit conducted "find and destroy" missions and he saw dead bodies and body parts.  He submitted a "buddy" statement from "B.W." and his former and current spouse in support of his claim.


Service treatment records include a January 1996 reports which indicated diagnoses of "minor depressive episode" and "probable stress reaction due to social issues."  A June 1999 report of medical history indicates that the Veteran had trouble sleeping.  VA treatment records indicate treatment for and diagnoses of PTSD, major depressive disorder, generalized anxiety disorder, and dysthymic disorder.  Accordingly, an examination should thereby be conducted to determine the nature and etiology of these psychiatric disorders.  See 38 C.F.R. § 3.159.

A review of the Veteran's Virtual VA electronic claims file and paper claims file, shows that the most recent records are dated in July 2013.  Thus, while on Remand, the Veteran's outstanding VA treatment records, if extant, must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notice as to the evidence required to establish service connection for PTSD in accordance with the 38 C.F.R. §§ 3.159 and 3.304(f).

2.  Obtain the Veteran's VA outpatient treatment records for the period since July 2013.  Any outstanding treatment records obtained must be physically associated with the paper claims file or with the electronic file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing.

3.  Then, schedule a VA examination or evaluation to determine the nature and etiology of any current acquired psychiatric disorder, including major depressive disorder, generalized anxiety disorder, dysthymic disorder, and PTSD.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, including major depressive disorder, generalized anxiety disorder, and dysthymic disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder: (1) had its onset in or is otherwise related to the Veteran's period of active duty or (2) if a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.

(b)  If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has PTSD based upon a reasonable fear of hostile military or terrorist activity during the Veteran's active service.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the STRs, service personnel records, lay statements of record, articles, the August 2013 hearing transcript, and his VA medical records.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


